Citation Nr: 1411722	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  96-42 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2. Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to December 1971, including service in the Republic of Vietnam for which he was awarded the Combat Infantry Badge.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 1995 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2001 the Board denied the Veteran's claims.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2005 the Court issued a Memorandum Decision which vacated the Board's decision and remanded the claims for further development.  The Board remanded the claims in November 2005, March 2009, and September 2011 for additional development, including that consistent with the instructions of the Court.

The issue of entitlement to a higher disability rating for PTSD is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran is currently incarcerated in a state prison with a life sentence for three felonies.


CONCLUSION OF LAW

As a matter of law, TDIU may not be granted.  38 U.S.C.A. § 5313(c) (West 2002 & Supp. 2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); and implemented at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); is inapplicable where the law and not the facts are controlling.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  As discussed below, entitlement to TDIU is precluded in this case as a matter of law and the relevant facts are not in dispute.  The VCAA is; therefore, not applicable.

The Veteran has maintained throughout the course of his appeal that he is entitled to a TDIU rating because service connected PTSD renders him unable to obtain and maintain substantially gainful employment.

By statute VA is prohibited from assigning a TDIU rating during any period in which the veteran is incarcerated in a Federal, State, local, or other penal institution or correctional facility for conviction of a felony.  38 U.S.C.A. § 5313(c).

The undisputed record shows that throughout the entirety of the appeals period the Veteran has been serving a life sentence in a state penal institution for conviction of three separate felonies.  As such, the Veteran is precluded from receiving TDIU as matter of law.  The Veteran's claim must be denied.  38 U.S.C.A. § 5313.


ORDER

Entitlement to TDIU is denied as a matter of law.


REMAND

The Veteran's representative stated in the January 2014 brief that the Veteran was receiving ongoing treatment for his mental health problems in prison and asserted that a remand was necessary to obtain the records of this treatment.  Inasmuch as the claim before the Board involves the current severity of the service connected psychiatric disability, these records are relevant and must be obtained and considered in any adjudication of the claim.  38 U.S.C.A. § 5103A(a)-(b).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all recent mental health treatment of the Veteran in prison.  Such records should include any treatment or evaluation performed after June 2010 through the present.

2.  If newly received evidence indicates a change in the Veteran's service connected psychiatric disability, afford him a new examination.

3.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case; and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


